USCA11 Case: 21-10199       Date Filed: 07/27/2022     Page: 1 of 20




                                                        [PUBLISH]
                              In the
         United States Court of Appeals
                   For the Eleventh Circuit

                    ____________________

                           No. 21-10199
                    ____________________

SUSAN DRAZEN,
on behalf of herself and other persons similarly situated,
                                                  Plaintiff-Appellee,
Godaddy.com, LLC,
a Delaware Limited Liability Company,
                                               Defendant-Appellee,
versus
MR. JUAN ENRIQUE PINTO,


                                                 Movant-Appellant.
USCA11 Case: 21-10199       Date Filed: 07/27/2022    Page: 2 of 20




2                      Opinion of the Court               21-10199

                    ____________________

           Appeal from the United States District Court
              for the Southern District of Alabama
              D.C. Docket No. 1:19-cv-00563-KD-B
                    ____________________

Before WILSON, BRANCH, and TJOFLAT, Circuit Judges.
TJOFLAT, Circuit Judge:
       We have in this case an argument over the meaning of cou-
pon settlements. But, because there is an Article III standing prob-
lem with the class, we must vacate the District Court’s approval of
class certification and settlement in this case and remand for the
opportunity to revise the class definition.
                                I.
      In August 2019, Susan Drazen filed a complaint against Go-
Daddy.com, LLC (“GoDaddy”) in the Southern District of Ala-
bama alleging that GoDaddy had violated the Telephone Con-
sumer Protection Act of 1991 (“TCPA”) when it allegedly called
and texted Drazen solely to market its services and products
through a prohibited automatic telephone dialing system. See 47
U.S.C. § 227(a)(1), (b)(1)(A). Her case was consolidated with an-
other case that had been litigated by Jason Bennett in the District
USCA11 Case: 21-10199           Date Filed: 07/27/2022        Page: 3 of 20




21-10199                  Opinion of the Court                              3

of Arizona, 1 Case No. 2:16-cv-03908 (D. Ariz. 2016), and a third re-
lated action filed by John Herrick was “incorporated into and re-
solved” by the resolution of this case, Case No. 2:16-cv-00254 (D.
Ariz. 2016). 2
        Drazen and the plaintiffs in the two other related cases, Ben-
nett and Herrick, purported to bring a class action on behalf of sim-
ilarly situated individuals. After negotiating with GoDaddy, the
three plaintiffs submitted a proposed class settlement agreement to
the District Court. The class was defined as follows:
       (a) All persons within the United States who received
           a call or text message to his or her cellular tele-
           phone from Defendant from November 4, 2014
           through December 31, 2016.

       (b) Excluded from the term “Settlement Class” are:
           (1) the trial judges presiding over the Actions; (2)
           Defendant, as well as any parent, subsidiary, affili-
           ate or control person of Defendant, and the offic-
           ers, directors, agents, servants or employees of
           Defendant; (3) the immediate family of any such
           person(s); (4) any Settlement Class Member who


1 Bennett and Drazen filed a joint motion to transfer venue for Bennett’s case
to the Southern District of Alabama and to consolidate their cases. The Dis-
trict Court granted that motion.
2 Bennett alleged that he received unsolicited calls from GoDaddy on his cell-
phone. Herrick alleged that he received promotional text messaging from Go-
Daddy on his cellphone.
USCA11 Case: 21-10199        Date Filed: 07/27/2022     Page: 4 of 20




4                      Opinion of the Court                 21-10199

          timely and properly opts out of the settlement;
          and (5) Class Counsel, their employees, and their
          immediate family.

 The proposed settlement was structured so that GoDaddy would
make available $35 million in settlement funds for claims that were
approved and for settlement costs. There were two compensation
options for class members, both subject to pro rata reduction in the
event that too many class members opted into the class. Class
members could either receive $35 in cash or a $150 voucher to be
used exclusively at GoDaddy. Based on the proposed settlement,
class counsel agreed to ask for no more than 30% in attorneys’ fees
in addition to reimbursement of reasonable litigation costs and ex-
penses. Class counsel also agreed to ask the District Court to award
each named plaintiff $5,000, which GoDaddy did not oppose.
        In response to this motion, the District Court ordered brief-
ing on the application of Salcedo v. Hanna, 936 F.3d 1162, 1168
(11th Cir. 2019), to the class as proposed in the settlement agree-
ment. We held in Salcedo that receipt of a single unwanted text
message was not a sufficiently concrete injury to give rise to Article
III standing, Salcedo, 936 F.3d at 1168, and the proposed class defi-
nition included individuals who received only one text message
from GoDaddy. In their briefing, the parties put forth a new class
definition:
    (a) All persons within the United States to whom, from
        November 4, 2014 through December 31, 2016, De-
        fendant placed a voice or text message call to their
USCA11 Case: 21-10199        Date Filed: 07/27/2022      Page: 5 of 20




21-10199               Opinion of the Court                         5

        cellular telephone pursuant to an outbound cam-
        paign facilitated by the web-based software applica-
        tion used by 3Seventy, Inc., or the software pro-
        grams and platforms that comprise the Cisco Uni-
        fied Communications Manager.

    (b) Excluded from the term “Settlement Class” are (1)
        the trial judges presiding over the Actions; (2) De-
        fendant, as well as any parent, subsidiary, affiliate or
        control person of Defendant, and the officers, direc-
        tors, agents, servants or employees of Defendant; (3)
        the immediate family of any such person(s); (4) any
        Settlement Class Member who timely and properly
        opts out of the settlement; and (5) Class Counsel,
        their employees, and their immediate family.

       After considering the briefing of the parties, the District
Court, citing our decision in Cordoba v. DIRECTV, LLC, 942 F.3d
1259, 1273 (11th Cir. 2019), determined that only the named plain-
tiffs must have standing. So, according to the District Court, the
standing problem could be resolved by removing Herrick, the text-
message only recipient, from being a named plaintiff. As to “absent
class members,” who may have only received a single text message,
the District Court noted that these individuals would only make up
USCA11 Case: 21-10199           Date Filed: 07/27/2022        Page: 6 of 20




6                         Opinion of the Court                     21-10199

about seven percent of the class based on GoDaddy’s representa-
tions. 3
        The District Court determined that “even though some of
the included class members would not have a viable claim in the
Eleventh Circuit, they do have a viable claim in their respective
Circuit [because of a circuit split]. Thus, GoDaddy is entitled to set-
tle those claims in this class action although this Court would find
them meritless had they been brought individually in the Eleventh
Circuit.” In other words, the District Court allowed text-message
only recipients to remain in the class, even though they lacked Ar-
ticle III standing under our standards.
       After conducting a Rule 23(a) analysis for numerosity, com-
monality, typicality, and adequacy, and a Rule 23(b)(3) analysis for
predominance, the District Court approved certification of the
class for purposes of settlement in accordance with the proposed
settlement agreement, on the condition that Herrick be removed
as a named plaintiff.4 In response, the parties submitted an
amended proposed settlement agreement removing Herrick as a
class representative. On June 9, 2020, the District Court then


3 Based on GoDaddy’s analysis, 91,000 individuals out of the approximately
1.26 million class members received only a single text message from Go-
Daddy.
4 The District Court did not conduct an analysis of the Rule 23(e)(2) factors,
which is mandatory when “a class [is] proposed to be certified for purposes of
settlement.” Fed. R. Civ. P. 23(e).
USCA11 Case: 21-10199          Date Filed: 07/27/2022       Page: 7 of 20




21-10199                 Opinion of the Court                            7

certified the class for settlement with that change and preliminarily
approved the settlement agreement, requiring any motions for at-
torneys’ fees to be filed by July 24, 2020, any objections within the
class to attorneys’ fees be filed by July 31, 2020, and any objectors
to object to the settlement itself by August 31, 2020.
        Next, on July 24, 2020, class counsel moved for attorneys’
fees equal to 30% of the total settlement fund of $35 million, which
came out to $10.5 million, and $105,410.51 in costs. On August 11,
2020, the District Court approved class counsel receiving 25% of
the common fund, $8.75 million, in attorneys’ fees since “the issues
in this case were not complex” and the “average benchmark” was
25%. The District Court also granted the $105,410.51 in costs and
expenses. Finally, the District Court granted $5,000 to Drazen,
Bennett, and Herrick for their services as settlement class mem-
bers.
       Then, on August 31, 2020, Juan Pinto objected to the settle-
ment. He explained that while the class notice had identified an
objection deadline of August 31, 2020, the District Court had
awarded attorneys’ fees on August 11, 2020, twenty days ahead of
the objection deadline. For our purposes, his most important ar-
gument is that this settlement was subject to the Class Action Fair-
ness Act (“CAFA”) because it was a coupon settlement under 28
U.S.C. § 1712(e). 5 In other words, because GoDaddy vouchers


5 Pinto also argued that the class notice violated due process. He does not
raise that argument before us, so we won’t consider it further here.
USCA11 Case: 21-10199            Date Filed: 07/27/2022         Page: 8 of 20




8                          Opinion of the Court                      21-10199

were a part of the settlement, Pinto believed that these vouchers
were coupons under CAFA.6 The punchline is that if the vouchers
are coupons under CAFA then the attorneys’ fees for class counsel
in this case would be subject to heightened judicial scrutiny and
would have to be based on the “value to class members of the cou-
pons that are redeemed.” 28 U.S.C. § 1712(a), (e). In other words,
basing attorneys’ fees on the common fund value of $35 million
would be out the window, and a more complicated calculation
based on coupon redemption and the cash settlement fund would
take its place. In any event, attorneys’ fees would likely be lower
than what the District Court had calculated under its original
method.7


6 See 28 U.S.C. § 1712(a) (“If a proposed settlement in a class action provides
for a recovery of coupons to a class member, the portion of any attorney’s fee
award to class counsel that is attributable to the award of the coupons shall be
based on the value to class members of the coupons that are redeemed.”); id.
§ 1712(e) (“In a proposed settlement under which class members would be
awarded coupons, the court may approve the proposed settlement only after
a hearing to determine whether, and making a written finding that, the settle-
ment is fair, reasonable, and adequate for class members. The court, in its dis-
cretion, may also require that a proposed settlement agreement provide for
the distribution of a portion of the value of unclaimed coupons to 1 or more
charitable or governmental organizations, as agreed to by the parties. The dis-
tribution and redemption of any proceeds under this subsection shall not be
used to calculate attorneys’ fees under this section.”).
7 Pinto argued that only the redeemed coupons could be used for a percent-
age-based fee and that a lodestar could be used for the cash portion of the set-
tlement.
USCA11 Case: 21-10199            Date Filed: 07/27/2022         Page: 9 of 20




21-10199                   Opinion of the Court                               9

        In response to Pinto’s argument that the District Court had
prematurely awarded attorneys’ fees, the District Court amended
its attorneys’ fees order to make all its previous awards “subject to
a final evaluation and review of any objections and at the final ap-
proval hearing.” The District Court did not alter the substance of
the awards at this time.
        After receiving further briefing from both the parties and
Pinto, the District Court issued its final order, incorporating its ear-
lier findings that the class met the standards of Rule 23(a) and Rule
23(b)(3). It noted that there were 1,237,296 class members in the
settlement and that as of October 22, 2020, there were only 24,059
completed claims, 11,662 for cash and 12,396 for vouchers. The
District Court addressed Pinto’s objection, deciding that the settle-
ment was not a coupon settlement under CAFA. However, the
District Court did decide to reduce attorneys’ fees to 20% of the
common fund, or $7,000,000, because “the results obtained for the
plaintiffs d[id] not justify an award at the high end of the bench-
mark.”8 And, finally, the District Court awarded the $105,410.51
in costs that class counsel had requested through the plaintiffs.




8 Separately, the District Court also disapproved the $5,000 awards for the lead
plaintiffs since our decision in Johnson v. NPAS Sols., LLC, 975 F.3d 1244, 1260
(11th Cir. 2020), forbade that practice.
USCA11 Case: 21-10199          Date Filed: 07/27/2022        Page: 10 of 20




10                        Opinion of the Court                    21-10199

And, with that, the class action settlement received final approval
with attorneys’ fees and costs. Pinto timely appealed. 9
                                  II.

       We review the District Court’s order granting final approval
to the settlement for abuse of discretion. Ault v. Walt Disney
World Co., 692 F.3d 1212, 1216 (11th Cir. 2012). We review ques-
tions of statutory interpretation, like the application of CAFA to
coupon settlements, de novo. United States v. Lumley, 135 F.3d
758, 759–60 (11th Cir. 1998). And we review de novo our own sub-
ject-matter jurisdiction. U.S. Const. art. III, § 2;Williams v. Chat-
man, 510 F.3d 1290, 1293 (11th Cir. 2007) (“Federal courts are obli-
gated to inquire into subject-matter jurisdiction sua sponte when-
ever it may be lacking.” (internal citation and quotation marks
omitted)).
                                  III.

       After that complicated procedural history, we start with the
basic question of whether we have subject-matter jurisdiction in
this case. The parties did not brief the issue before us, apparently
assuming the class definition passed Article III standing muster.
Not to hide the ball, we hold that the class definition does not meet
Article III standing requirements, so we vacate the District Court’s



9 Pinto and the parties submitted to the District Court a proposed settlement
after Pinto’s appeal, which the District Court denied.
USCA11 Case: 21-10199            Date Filed: 07/27/2022          Page: 11 of 20




21-10199                   Opinion of the Court                                11

decision to grant final approval of the settlement and remand to
give the parties an opportunity to revise the class definition.
        Our starting point is the Supreme Court’s decision in Frank
v. Gaos, 139 S. Ct. 1041 (2019). There, five class members objected
to the district court’s preliminary approval of a settlement because
the settlement agreement only provided for cy pres relief. Gaos,
139 S. Ct. at 1045. After a hearing on the matter, the district court
gave the settlement final approval, and the class members appealed
to the Ninth Circuit. Id. After the parties had briefed the merits
issue of cy pres relief before the Ninth Circuit but before the Ninth
Circuit issued a decision, the Supreme Court decided Spokeo, Inc.
v. Robins, 578 U.S. 330, 136 S. Ct. 1540 (2016). In Spokeo, the Su-
preme Court held that a plaintiff does not automatically satisfy Ar-
ticle III standing requirements, just because “a statute grants a per-
son a statutory right and purports to authorize that person to sue
to vindicate that right.” 10 Gaos, 139 S. Ct. at 1045 (quoting Spokeo,
578 U.S. at 341, 136 S. Ct. at 1549). The Ninth Circuit affirmed
settlement of the class action on the merits without addressing the


10 Article III standing has three components: 1) injury-in-fact that is concrete
and particularized and actual and imminent, 2) causation, and 3) redressability.
Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61, 112 S. Ct. 2130, 2136–37 (1992).
Spokeo was specifically concerned with the concreteness prong of the injury-
in-fact inquiry. Spokeo, 578 U.S. at 339, 136 S. Ct. at 1548. In Spokeo, the
Supreme Court explained that plaintiffs must still demonstrate a concrete in-
jury, even when a plaintiff has alleged a statutory violation. Id. at 341, 136 S.
Ct. at 1549. In other words, a statutory violation does not necessarily meet
the requirements of Article III for standing purposes.
USCA11 Case: 21-10199        Date Filed: 07/27/2022      Page: 12 of 20




12                      Opinion of the Court                  21-10199

potential Article III standing problem, and the objectors appealed
to the Supreme Court. Id.
        The question before the Supreme Court was “whether a
class action settlement that provides a cy pres award but no direct
relief to class members satisfies the requirement that a settlement
binding class members be ‘fair, reasonable, and adequate.’ Fed.
Rule Civ. Proc. 23(e)(2).” Id. But rather than address the certified
question, the Supreme Court evaluated the Article III standing is-
sue and explained that Article III’s standing requirements “extend[]
to court approval of proposed class action settlements.” Id. at 1046.
The Supreme Court explained that while ordinarily in non-class lit-
igation parties may settle whenever they want without court inter-
vention, Fed. R. Civ. P. 41(a)(1)(A), not so in class litigation, where
a settlement may only be finalized with district court approval,
Fed. R. Civ. P. 23(e). Gaos, 139 S. Ct. at 1046. And, the Gaos court
explained, “federal courts lack jurisdiction if no named plaintiff has
standing.” Id. The Supreme Court vacated the settlement and re-
manded the case in order for the lower courts to consider the stand-
ing issue “in light of Spokeo” because “[r]esolution of the standing
question should take place in the District Court or the Ninth Cir-
cuit in the first instance.” Id.
        From Gaos, we take the following: even at the settlement
stage of a class action, we must assure ourselves that we have Arti-
cle III standing at every stage of the litigation. U.S. Const. art. III,
§ 2; United States v. Amodeo, 916 F.3d 967, 971 (11th Cir. 2019)
(“To have a case or controversy, a litigant must establish that he
USCA11 Case: 21-10199        Date Filed: 07/27/2022     Page: 13 of 20




21-10199                Opinion of the Court                        13

has standing, which must exist throughout all stages of litigation.”);
see TransUnion LLC v. Ramirez, 141 S. Ct. 2190 (2021) (evaluating
Article III standing of plaintiffs on appeal after a full trial below).
That requirement is derived from Article III as well as the unique
nature of class action settlements as laid out in Rule 23(e), which
require court approval.
       Beyond the holding in Gaos, we have another lodestar prin-
ciple that guides our analysis, and that principle is drawn from
TransUnion LLC v. Ramirez, 141 S. Ct. 2190 (2021). There are two
key takeaways from TransUnion for our purposes here: 1) To sat-
isfy the concrete injury requirement for standing, a plaintiff alleg-
ing a statutory violation must demonstrate that history and the
judgment of Congress support a conclusion that there is Article III
standing; 2) “Every class member must have Article III standing in
order to recover individual damages.” TransUnion, 141 S. Ct. at
2204–05, 2208. The first point is mainly a refining and reiteration
of Spokeo. See Spokeo, 578 U.S. at 340–41, 136 S. Ct. at 1549. The
second requires a bit more discussion.
                                 IV.
       To understand how TransUnion’s rule that every class
member must have Article III standing to recover damages fits into
this case, we must return to the record below. When the District
Court certified the class under that definition, it was operating un-
der two principles. First, citing Cordoba, it said that only the
named plaintiff must have standing. Cordoba, 942 F.3d at 1273.
Second, citing the Fifth Circuit’s decision in In re Deepwater
USCA11 Case: 21-10199           Date Filed: 07/27/2022         Page: 14 of 20




14                         Opinion of the Court                      21-10199

Horizon, the District Court decided that even if there were plain-
tiffs in the class definition who did not have standing, because they
might have standing in another circuit, we should allow them to
remain a part of the class here because it is a nationwide class ac-
tion. See In re Deepwater Horizon, 739 F.3d 790, 807 (5th Cir.
2014). For instance, the District Court pointed out that we held in
Salcedo v. Hanna that a plaintiff has not suffered a concrete injury
for Article III standing purposes when she has received a single un-
wanted text message. See Salcedo v. Hanna, 936 F.3d 1163, 1172
(11th Cir. 2019). The District Court contrasted our holding with
that of the Ninth Circuit in Van Patten v. Vertical Fitness Group,
LLC, 847 F.3d 1037, 1043 (9th Cir. 2017), which it interpreted as
holding that a single unwanted text message is sufficient to estab-
lish a concrete injury for Article III standing purposes.
       So, the District Court conditioned certification on the re-
moval of the text-message-only recipient, Herrick, as a named class
representative to comply with Cordoba. And the District Court
reasoned that the class definition could remain as it was, because
the plaintiffs in the class who had only received one unwanted text
message would have standing in another circuit to bring suit.
       Our problem in this case is that the District Court’s granting
of this class definition runs headlong into Cordoba and TransUn-
ion.11 Starting with the District Court’s use of Cordoba, we


11 Of course, we do not fault the District Court for failing to be clairvoyant.
The District Court issued its grant of certification of the class for settlement
USCA11 Case: 21-10199           Date Filed: 07/27/2022        Page: 15 of 20




21-10199                  Opinion of the Court                              15

acknowledge that Cordoba says that “[f]or a class to be certified,
[only] the named plaintiff must have standing.” Cordoba, 942 F.3d
at 1267. But Cordoba also counsels that “whether absent class
members can establish standing may be exceedingly relevant to the
class certification analysis required by Federal Rule of Civil Proce-
dure 23,” and “at some time in the course of the litigation the dis-
trict court will have to determine whether each of the absent class
members has standing before they could be granted any relief.” Id.
at 1273, 1274. So, the Cordoba court located the standing analysis
of unnamed class members at the certification stage in Rule 23 ra-
ther than as a standalone standing requirement under Article III of
the Constitution itself. Regardless of whether standing presents it-
self as an inquiry under Rule 23 or Article III for certification pur-
poses, TransUnion has affirmed the reasoning of Cordoba. To re-
cover individual damages, all plaintiffs within the class definition
must have standing. TransUnion, 141 S. Ct. at 2208. Here, the
District Court’s certification of the class was only pursuant to a set-
tlement. So, the Cordoba inquiry into standing for certification
purposes through Rule 23 merges with the TransUnion analysis of
damages recovery to lead us to the following conclusion: when a
class seeks certification for the sole purpose of a damages

and preliminary approval of the class settlement on June 9, 2020, a little over
a year before the Supreme Court’s decision in TransUnion, and its final order
approving class settlement on December 23, 2020, still six months before
TransUnion was decided. But we are bound to now apply the Supreme
Court’s decision in TransUnion in this appeal. See generally United States v.
Campbell, 26 F.4th 860 (11th Cir. 2022) (en banc).
USCA11 Case: 21-10199           Date Filed: 07/27/2022       Page: 16 of 20




16                        Opinion of the Court                     21-10199

settlement under Rule 23(e), the class definition must be limited to
those individuals who have Article III standing. If every plaintiff
within the class definition in the class action in TransUnion had to
have Article III standing to recover damages after trial, logically so
too must be the case with a court-approved class action settlement.
        Before turning to the standing analysis as applied to the
plaintiffs in this case, we address the District Court’s second guid-
ing principle that unnamed plaintiffs with no standing in our circuit
may be entertained as part of the nationwide class because they
have might standing in another circuit. The case the District Court
cites for this proposition, In re Deepwater Horizon, says nothing
of the sort. In that case, the Fifth Circuit declined to choose be-
tween two different methods of evaluating class standing under Ar-
ticle III—one based on the named plaintiffs and the other based on
the class definition—because the class at issue met both standards.
See In re Deepwater Horizon, 739 F.3d at 803 (“As contemplated
by the Class Definition, therefore, the class contains only persons
and entities that possess Article III standing.”). At most, In re Deep-
water Horizon stands for the proposition that absent class mem-
bers need not “prove their claims prior to settlement under Rule
23(e).” 12 Id. at 807. Nowhere does that case suggest that we check
Article III standing at the door when dealing with a class action.


12 The District Court seems to have conflated standing with merits when it
said that “the class includes absent members who received only one text but
would have a viable claim in their respective Circuit. So the issue is whether
this Court can certify a class wide settlement that includes claims that are
USCA11 Case: 21-10199             Date Filed: 07/27/2022         Page: 17 of 20




21-10199                    Opinion of the Court                                17

        TransUnion says that we can’t award damages to plaintiffs
who do not have Article III standing. And Article III standing goes
to the heart of our jurisdiction to hear cases in the first place. We
cannot, therefore, check our Article III requirements at the door of
the class action. Any class definition that includes members who
would never have standing under our precedent is a class definition
that cannot stand. With that background, we turn to the standing
analysis of the actual plaintiffs in this case.
                                        V.
      The District Court certified the class for settlement with the
following class definition:
     (a) All persons within the United States to whom, from
         November 4, 2014 through December 31, 2016, De-
         fendant placed a voice or text message call to their
         cellular telephone pursuant to an outbound cam-
         paign facilitated by the web-based software applica-
         tion used by 3Seventy, Inc., or the software pro-
         grams and platforms that comprise the Cisco Uni-
         fied Communications Manager.

So, the universe of plaintiffs under this definition includes any indi-
vidual who received a text message or phone call on their cellphone


viable in some circuits but not in others . . . . [E]ven though some of the in-
cluded class members would not have a viable claim in the Eleventh Circuit,
they do have a viable claim in their respective Circuit.” Article III standing
does not go to the merits or viability of the claim itself but rather to our juris-
diction to hear the case.
USCA11 Case: 21-10199           Date Filed: 07/27/2022         Page: 18 of 20




18                         Opinion of the Court                      21-10199

from GoDaddy in the specified period. As discussed above, under
Salcedo, we have said that a single unwanted text message is not
sufficient to meet the concrete injury requirement for standing. So,
the class definition cannot stand to the extent that it allows stand-
ing for individuals who received a single text message from Go-
Daddy. Otherwise, individuals without standing would be receiv-
ing what is effectively damages in violation of TransUnion.
       The more difficult question is whether individuals who have
received a single cellphone call also have standing.13 See Salcedo,
936 F.3d at 1170 (“[C]ell phone calls may involve less of an intru-
sion than calls to a home phone.”). Without the benefit of
TransUnion, we held in Glasser v. Hilton Grand Vacations Com-
pany, LLC, addressing the same statute as the one in this case, that
“receipt of more than one unwanted telemarketing call” was suffi-
cient to meet the “concrete injury” requirement for Article III
standing. Glasser v. Hilton Grand Vacations Co., 948 F.3d 1301,
1306 (11th Cir. 2020) (quoting Cordoba, 942 F.3d at 1270 (“The re-
ceipt of more than one unwanted telemarketing call made in viola-
tion of the provisions enumerated in the TCPA is a concrete injury
that meets the minimum requirements of Article III standing.”)).14


13 We note that the named plaintiffs Bennett and Drazen alleged receiving
multiple telephone calls, which is sufficiently similar to the tort of intrusion
upon seclusion to meet the minimum requirements of Article III standing un-
der our current case law. Cordoba, 942 F.3d at 1270; but see infra n.14.
14 As a side note, we have been less than a model of clarity in Cordoba and
Glasser for purposes of Article III standing analysis. Cordoba involved an FCC
USCA11 Case: 21-10199             Date Filed: 07/27/2022           Page: 19 of 20




21-10199                    Opinion of the Court                                 19




regulation promulgated pursuant to the TCPA that “requir[ed] telemarketers
to maintain lists of individuals who have asked not to receive calls from par-
ticular callers – so-called ‘internal do-not-call lists.’” Cordoba, 942 F.3d at 1264.
And the only plaintiffs in the class action in that case who had standing were
those who received telemarketing calls after they had asked not to be called.
Id. at 1272. Glasser, which dealt with the same statute as the one in our case,
involved two individuals who alleged that they had received calls from auto-
matic dialing systems in violation of the TCPA. Glasser, 948 F.3d at 1305–06.
There, we said that because Cordoba had held that “more than one unwanted
telemarketing call” was sufficient to confer standing, the plaintiffs in Glasser
had standing. Id. at 1306.
         We have a problem here. “Unwanted” in Cordoba had a specific
meaning—individuals who were called after asking not to be called. “Un-
wanted” in the context of the statute at issue in our case and in Glasser refers
to the fact that individuals, though never asking not to be called, were called
by allegedly prohibited means under the TCPA—automatic telephone dialing
systems. So, to us, the standing analysis in Cordoba and the standing analysis
in Glasser and our case may not necessarily be the same. In Cordoba, people
asked not to be called—period. In Glasser and in our case, the individuals are
not complaining about the fact they were called. They are complaining about
the fact that the automatic telephone dialing system did the calling. In other
words, the injury is not the call but rather the dialing system used, and it is not
clear that GoDaddy’s compliance with the statute would have prevented the
plaintiffs from being called. The difference between Cordoba and Glasser and
our case may present the need to reexamine Glasser in the future because it
may affect both the injury-in-fact requirement and the causation analysis. At
the very least, Cordoba and Glasser were decided pre-TransUnion, and under
TransUnion plaintiffs have the burden of establishing Article III standing for
statutory violations by alleging facts that would allow us to find a common-
law analogue to the injury in question. See TransUnion, 141 S. Ct. at 2204.
Glasser conducted no historical analysis and is suspect on that ground alone.
USCA11 Case: 21-10199       Date Filed: 07/27/2022    Page: 20 of 20




20                     Opinion of the Court                21-10199

But we did not decide whether a single phone call to a cellphone
was a concrete injury for Article III standing purposes. See Salcedo,
936 F.3d at 1169, 1172 n.11 (“As we have discussed, both the judg-
ment of Congress and history here reveal concerns about intru-
sions into the privacy of the home and interferences with property
that do not readily transfer to the context of cell phones.”).
        Because we have not received briefing on whether a single
cellphone call is sufficient to meet the concrete injury requirement
for Article III standing and because TransUnion has clarified that
courts must look to history to find a common-law analogue for
statutory harms, we think the best course is to vacate the class cer-
tification and settlement and remand in order to give the parties an
opportunity to redefine the class with the benefit of TransUnion
and its common-law analogue analysis.
      VACATED AND REMANDED.